OPINION OF THE COURT
Per Curiam.
By decision and order on motion of this Court, dated March 2, 1998, the respondent was suspended from the practice of law, pursuant to 22 NYCRR 691.4 (Z) (1) (i) and (ii), upon a finding that he was guilty of professional misconduct im*10mediately threatening the public interest in that he has failed to cooperate with the lawful investigation of the Grievance Committee and has made substantial admissions under oath that he has committed an act or acts of professional misconduct. In that same order, the Grievance Committee was authorized to institute and prosecute a disciplinary proceeding against the respondent and the issues raised were referred to the Honorable John J. Clabby, as Special Referee, to hear and report.
The Grievance Committee now moves to impose discipline upon the respondent due to his failure to file an answer to the petition within 10 days, as required by this Court’s order dated March 2, 1998. The petition contains nine separate charges of professional misconduct, including neglect, failure to cooperate with the Grievance Committee, and failure to communicate with clients.
The respondent has neither submitted an answer to the petition nor replied to the Grievance Committee’s motion to adjudge him in default, which was served upon him on March 31, 1998.
The charges, if established, would require the imposition of a disciplinary sanction against the respondent. Inasmuch as the respondent has chosen not to appear or answer this proceeding, the charges must be deemed established. The petitioner’s motion to impose discipline is, therefore, granted. Accordingly, the respondent is disbarred on default, and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mangano, P. J., Bracken, Rosenblatt, Miller and Altman, JJ., concur.
Ordered that the petitioner’s motion to impose discipline upon the respondent based upon his failure to appear or answer is granted; and it is further,
Ordered that, pursuant to Judiciary Law § 90, effective immediately, the respondent, Richard A. Duschaneck, is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall continue to comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that, pursuant to Judiciary Law § 90, effective immediately, Richard A. Duschaneck is commanded to continue to desist and refrain from (1) practicing law in any form, either
*11as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law.